NOT TO BE PUBLISHED




               Supreme Court of Kentucky
                               2019-SC-0321-DG

L. H., A CHILD UNDER EIGHTEEN                                        APPELLANT



                  ON REVIEW FROM COURT OF APPEALS
v.                          NO. 2016-CA-1551
              HOPKINS CIRCUIT COURT NOS. 16-J-00049-004,
         16-XX-00002, 16-XX-00003, 16-XX-00004 AND 16-XX-00005



COMMONWEALTH OF KENTUCKY                                              APPELLEE


                            OPINION AND ORDER


      Appellant, L.H., was committed to the Department of Juvenile Justice

under the convictions currently on appeal on April 18, 2016, which

commitment terminated on April 18, 2017, under the terms of the commitment

order, and no later than October 18, 2017, by operation of KRS

635.060(4)(b)(2). On August 20, 2020, this Court ordered L.H. to show cause

why this appeal should not be dismissed as moot based on Kentucky law.

      L.H. responded arguing his appeal should not be dismissed as moot

because it falls under the exceptions to the mootness doctrine. The

Commonwealth filed a response reiterating the holding in Morgan v. Getter, 441
S.W.3d 94, 98-99 (Ky. 2014), that “[a] ‘moot case’ is one which seeks to get a

judgment . . . upon some matter which, when rendered, for any reason, cannot
have any practical legal effect upon a then existing controversy.” (Citation

omitted). We agree with the Commonwealth that L.H.’s case is moot, and this

appeal must therefore be dismissed.

      “Appellate courts lack subject matter jurisdiction to decide cases that

have become moot. . . . Thus, mootness is a threshold matter for a reviewing

court to resolve.” Commonwealth, Kentucky Bd. of Nursing v. Sullivan

University System, Inc., 433 S.W.3d 341, 343 (Ky. 2014). When necessary, this

Court is required to sua sponte assess its own subject matter jurisdiction.

Kentucky High School Athletic Association v. Edwards, 256 S.W.3d 1, 4 (Ky.

2008).


      In Q.C. v. Commonwealth, 164 S.W.3d 515, 517 (Ky. App. 2005), it was

concluded the appeal was moot as the child’s commitment to Department of

Juvenile Justice (DJJ) had expired two years prior and no relief could thus be

granted. In Dillingham v. Commonwealth, 249 S.W.2d 827, 828 (Ky. 1952), the

predecessor to this Court held

      [s]ince appellant has already satisfied the sentence of the court, we
      could make no order on this appeal which would affect her status.
      We cannot remit the jail sentence already served, and even if we
      should decide the sentence should not have have [sic] been
      imposed, and [sic] opinion could not afford appellant any effectual
      relief in this case.

      Following a careful review of the briefs, the record, and the law, it

appears none of the exceptions to the mootness doctrine are applicable, and

any opinion we render in this matter would be advisory, at best. L.H.’s

commitment to DJJ terminated over three years ago and nothing this Court

holds can grant him any relief from the term he has completed. Id.


                                        2
      Contrary to L.H.’s assertion, no collateral consequences attach sufficient

to trigger an exception to the mootness doctrine. Juveniles do not lose the

same civil rights as adults upon conviction and their records are not subject to

public inspection. Although prior adjudications are taken into account if a

juvenile returns to court as a public offender, L.H. has never challenged his

guilt but rather has focused on the disposition following those adjudications.

Any collateral consequences would flow from the prior adjudications, not the

sentences imposed.

      Further, there is no reasonable expectation L.H. will be subject to the

same action again as he cannot be recommitted on the offenses to which he

admitted guilt so many years ago. Thus, this case does not meet the criteria

for “capable of repetition, yet evading review.” Morgan, 441 S.W.3d at 100

(citing Philpot v. Patton, 837 S.W.2d 491, 493 (Ky. 1992)).

      Finally, although the issues raised are interesting, the public interest

exception to the mootness doctrine likewise does not apply. In Morgan, we

reiterated the three elements required to invoke the public interest exception:

the issue must be of a public nature; there must be a need for authoritative

guidance; and the question must be likely to recur. Here, the questions

presented are clearly of a public nature. However, although L.H. argues

authoritative guidance is necessary as “a genuine dispute” exists regarding the

appropriate interpretation of the statutory language, the provisions in question

appear to be plain and unambiguous and any dispute should be minimal.

Finally, the facts presented herein are unique and L.H. offers nothing more

than speculation the specific questions raised will recur.

                                        3
    Therefore, for the foregoing reasons, this appeal must be, and hereby is

DISMISSED as MOOT.

    All sitting. All concur.

    ENTERED: October 29, 2020.



                                     _______________________________________
                                     CHIEF JUSTICE




                                     4